Exhibit 10.2

CONSULTING AGREEMENT

ADDENDUM

THIS ADDENDUM, being entered into and having an effective date of this 21st day
of March, 2014, is made to the Consulting Agreement by and between First
Physicians Capital Group, Inc., a Delaware corporation (“the Company”), and Sean
J. Kirrane, an individual (“the Consultant”) dated June 30, 2013 (“the
Consulting Agreement”).

WHEREAS, the Consulting Agreement set forth on its Exhibit A a description of
the Services to be provided by the Consultant and the schedule and/or deadline
for the rendition of those Services (“Exhibit A”);

WHEREAS, a number of unforeseen circumstances beyond the control of the
Consultant have occurred which inhibit the ability of the Consultant to perform
certain of those services as scheduled; and

WHEREAS, the Company and the Consultant have agreed to make certain amendments
to the Consulting Agreement relating to the completion of these Services.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto do hereby agree that the Consulting
Agreement is amended and supplemented as follows:

1 Deadline Removal. The items set forth as Services on Exhibit A numbered
(1) Catch up audits and SEC Filings for Fiscal 2011 & 2012; (2) Generate Interim
Accounting Statements for Fiscal 2013; and (5) OU Affiliation Agreement between
OU and Client Hospitals (“the Effected Services”) henceforth shall no longer be
subject to their respective deadlines as set forth on Exhibit A.

2. Bonus Compensation. To the extent that the Consultant’s bonus compensation as
set forth in Exhibit B to the Consulting Agreement is dependant upon completion
of the Effected Services on or before the scheduled deadlines as set forth in
Exhibit A, the Consulting Agreement is hereby amended to allow such bonus
compensation to be earned upon actual completion of the Effected Services
without regard to the deadlines previously set forth.

3 Effect of Addendum. Except as expressly set forth herein, nothing contained in
this Addendum shall amend, change, modify, or alter any other provision in the
Consulting Agreement.

THE PARTIES TO THIS AGREEMENT HEREBY ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTAND THE ADDENDUM AND CONSENT AND AGREE TO BE BOUND BY ALL OF THE TERMS
AND CONDITIONS THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly authorized officer and the Consultant has hereunto set his hand as of the
day and year first above written.

 

THE CONSULTANT:

/s/ Sean J. Kirrane

Sean J. Kirrane THE COMPANY: FIRST PHYSICIANS CAPITAL GROUP, INC. By:   /s/
Richardson Sells Name:   Richardson Sells Title:   Chairman of the Compensation
Committee Board Member

 

2